WILSON, Justice.
Appellant sought to set aside a default judgment by filing a motion alleging that an answer was filed. The clerk’s records show none was filed. As to existence of a meritorious defense, the motion alleged, Defendant has a meritorious defense to said suit and if the purported judgment by default is set aside defendant will answer and appear and present to the court such defense.”
After pointedly calling attention to asserted insufficiency of the motion, and upon the failure of appellant to offer any evidence as to what defense might be available; or, indeed, upon the issue of whether an answer was filed, the court reluctantly overruled the motion. No error is presented. Harder v. Sanders, 155 Tex. 149, 284 S.W.2d 144, 146; Fowler v. Roden, 129 Tex. 599, 105 S.W.2d 187, 189; Griffin v. Duty, Tex.Civ.App., 286 S.W.2d 229, 233; Patton v. Samuel, Tex.Civ.App., 262 S.W.2d 439, 441.
Affirmed.